*536A default judgment was not pursued within one year of the defendants-appellants’ failure to respond to plaintiffs summons with notice. Thereafter, in response to defendants-appellants’ resulting motion to dismiss, the standard was not met pursuant to CPLR 3215 (c). Therefore, the Supreme Court should have granted defendants-appellants’ motion and dismissed the underlying action insofar as asserted against them (see Hoppenfeld v Hoppenfeld, 220 AD2d 302; contrast Truong v All Pro Air Delivery, 278 AD2d 45). Concur — Nardelli, J.P., Mazzarelli, Sullivan, Rosenberger and Marlow, JJ.